                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT                  ."    .,1   --
                                                                                          -,• ..,/\., 11I •• 0 1
 PETER DERRER, Derivatively on Behalf of           )     a eN. •.: :10-c -00550-RN
 TEREX CORPORATION,                                )                   l' :,                          lUP.
                                                   )    D ~}UVATlVE A TIO
                       Plaintiff,                  )
                                                   )    ffl!HIBff B
        vs.                                        )
                                                   )
 RONALD M. DEFEO, PHILLIP C.                       )
 WIDMAN, THOMAS J. RIORDAN, G.                     )
 CHRIS ANDERSEN, DONALD P. JACOBS,                 )
 DAVID A. SACHS, WILLIAM H. FIKE,                  )
 DONALD DEFOSSET, HELGE H.                         )
 WEHMEIER, PAULA H.J.                              )
 CHOLMONDELEY, OREN G. SHAFFER,                    )
 THOMAS J. HANSEN, and DAVID C.                    )
 WANG,                                             )
                                                   )
                        Defendants,                )
                                                   )
        and                                        )
                                                   )
 TEREX CORPORATION, a Delaware                     )
 corporation,                                      )
                                                   )
                       Nominal Defendant.          )
                                                   )

     Lil    IR>] ORDER PRELIMINARILY APPROVING STOCKHOLDER
  DERIVATIVE SETTLEMENT AND PROVIDING FOR NOTICE OF SETTLEMENT

       WHEREAS, (a) the Vladimir Gusinsky Revocable Trust (the "Trust" or the "Plaintiff''),

plaintiff in the above-captioned derivative action (the "Action"); (b) defendants Ronald M. DeFeo,

Phillip C. Widman, Thomas J. Riordan, G. Chris Andersen, Donald P. Jacobs, David A. Sachs,

William H. Fike, Donald DeFosset, Helge H. Wehmeier, Paula H.J. Cholmondeley, Oren G.

Shaffer, Thomas J. Hansen, and David C. Wang (the "Individual Defendants"); and (c) nominal

defendant Terex Corporation ("Terex" or the "Company"), have entered into a Stipulation and

Agreement of Settlement, dated as ofJuly 31, 2019 (the "Stipulation") that sets forth the terms and
conditions for the proposed settlement and dismissal with prejudice of the Action (the

"Settlement"), subject to review and approval by this Court pursuant to Rule 23.1 of the Federal

Rules of Civil Procedure and upon notice to Terex stockholders;

       WHEREAS, in connection with the Stipulation, and solely for purposes of effectuating the

Settlement, the Plaintiff and Defendants have agreed to the substitution of the Trust as the plaintiff

in this action, and the Trust shall serve as the representative plaintiff in connection with the

Settlement;

       WHEREAS, Plaintiff has made an application, pursuant to Rule 23.1 of the Federal Rules

of Civil Procedure, for an order preliminarily approving the Settlement in accordance with the

Stipulation and allowing notice to Terex stockholders; and

       WHEREAS, this Order incorporates by reference the definitions in the Stipulation, and

unless otherwise defined herein, all capitalized terms shall have the same meaning as set forth in

the Stipulation.

       NOW, upon review and consideration of the Stipulation filed with the Court and the

Exhibits attached thereto, and Plaintiffs motion for preliminary approval of the Settlement and the

papers filed and arguments made in connection therewith:

        IT IS HEREBY ORDERED:

        1.     The Vladimir Gusinsky Revocable Trust is hereby substituted m as the

representative plaintiff in this action for purposes of effectuating the Settlement.

        2.     The Court hereby preliminarily approves the Settlement, as embodied in the

Stipulation, as being fair, reasonable, and adequate to Terex and Terex's stockholders, subject to

further consideration at the Settlement Hearing to be conducted as described below.




                                                 -2-
       3.      A hearing (the "Settlement Hearing") shall be held before this Court on

Dc.+uloc,: .).I , ~11, at   /~   :~oA,''{'a date that is at least 70 calendar days from the date of this
Preliminary Approval Order] at the United States Courthouse, North Courtroom, 450 Main Street,

Hartford, Connecticut 06103, to: (a) determine whether the proposed Settlement on the terms and

conditions provided for in the Stipulation, including the agreed-to amount of attorneys' fees and

expenses to be paid to Plaintiffs Counsel, is fair, reasonable, and adequate and in the best interest

of the Company and its stockholders, (b) determine whether the Court should finally approve the

Settlement and enter a Final Order and Judgment ("Judgment") as provided in the Stipulation,

dismissing the Action with prejudice and extinguishing and releasing the Released Claims; (c) hear

and determine any objections to the proposed Settlement; and (d) rule on other such matters as the

Court may deem appropriate.

       4.      The Court reserves the right to adjourn the date of the Settlement Hearing and to

modify any other dates set forth herein without further notice to the Company's stockholders, and

retains jurisdiction to consider all further applications arising out of or connected with the proposed

Settlement.

        5.     The Court may approve the Settlement, with such modifications as may be agreed

to by the Parties, if appropriate, without further notice to the Company's stockholders.

        6.     The Court approves, as to form and content, the Notice of Pendency of Derivative

Action, Proposed Settlement of Derivative Action, Settlement Hearing, and Right to Appear (the

"Notice"), and Summary Notice of Pendency of Derivative Action, Proposed Settlement of

Derivative Action, Settlement Hearing, and Right to Appear ("Summary Notice"), annexed as

Exhibits C and D to the Stipulation, respectively, and finds that the disclosure of the terms of

Settlement and distribution of the Notice substantially in the manner and form set forth in this




                                                   -3-
    Order and pursuant to paragraph 10 of the Stipulation meets the requirements of Federal Rule of

    Civil Procedure 23 .1, the United States Constitution (including the due process clause), and any

    other applicable law, and is the best notice practicable under the circumstances, and shall constitute

    due and sufficient notice to all Persons entitled thereto.

            7.     No later than fourteen (14) business days after entry of.this Preliminary Approval

    Order, (a) the Company shall: (i) disclose the terms of the Settlement through the filing of a Form

    8-K with the SEC, which filing shall include a copy of the Notice and the Stipulation; (ii) publish

    the Summary Notice once in Investor's Business Daily; and (iii) post the Notice and the Stipulation

    on Terex's corporate website, which documents shall remain posted on Terex's corporate website

    through the Effective Date of the Settlement; and (b) Plaintiffs Counsel shall post the Notice and

    the Stipulation on their respective websites. All costs incurred in disseminating the Notice and

    Summary Notice in accordance with paragraph 6(a) shall be paid by the Company (directly or

    through its insurers), and in no event shall Plaintiff or Plaintiffs Counsel be responsible for any

    notice costs or expenses, except any costs or expenses incurred in disseminating the Notice in

    accordance with paragraph 6(b) above.

            8.      At least ten (10) calendar days prior to the Settlement Hearing, counsel for the

    Company shall file with the Court appropriate proof of compliance with the Notice procedures set

    forth in this Order.

            9.      Any Persons who hold of record, or beneficially own, shares of Terex stock as of

    the close of business on the date of execution of the Stipulation ("Terex Stockholders") who

    continue to hold shares of Terex stock as of the date of the Settlement Hearing may file a written

.   objection to the proposed Settlement and appear and show cause, if he, she, or it has any cause,

    why the proposed Settlement should not be approved; provided, however, that, unless otherwise




                                                      -4-
directed by the Court for good cause shown, no such Person shall be heard or entitled to contest

the approval of the terms and conditions of the proposed Settlement unless that Person has filed a

written objection with the Clerk of the Court and served (by hand, first class mail, or express

service) copies of such objection on Plaintiffs Counsel, Shane P. Sanders, Robbins Arroyo LLP,

5040 Shoreham Place, San Diego, California 92122, and Defendants' Counsel, Israel David and

Michael A. Kleinman, Fried, Frank, Harris, Shriver & Jacobson LLP, One NewYorkPlaza 10004,

no later than twenty-one (21) calendar days prior to the Settlement Hearing.

        10.    Any objections, filings, and other submissions: (a) must state the name, address and

telephone number of the objector and, ifrepresented by counsel, the name, address, and telephone

number of his, her, or its counsel; (b) must be signed by the objector; (c) must contain a specific,

written statement of the objection(s) and the specific reason(s) for the objection(s), including any

legal and evidentiary support the objector wishes to bring to the Court's attention, and if the

objector has indicated that he, she, or it intends to appear at the Settlement Hearing, the identity of

any witnesses the objector may call to testify and any exhibits the objector intends to introduce

into evidence at the hearing; and (d) must include documentation sufficient to prove that the

objector owned shares of Terex common stock as of July 31, 2019 and contain a statement that the

objector continues to hold such shares as of the date of filing of the objection and will continue to

hold those shares as of the date of the Settlement Hearing. Documentation establishing ownership

of Terex common stock must consist of copies of monthly brokerage account statements, or an

authorized statement from the objector's broker containing the information found in an account

statement.

        11.     Unless the Court orders otherwise, any Person who does not make his, her, or its

objection in the manner provided herein shall: (a) be deemed to have waived and forfeited his, her,




                                                 -5-
or its right to object to any aspect of the proposed Settlement; (b) be forever barred and foreclosed

from objecting to the fairness, reasonableness, or adequacy of the Settlement or the Judgment to

be entered approving the Settlement; and (c) be deemed to have waived and forever barred and

foreclosed from being heard, in this or any other proceeding, with respect to any matters

concerning the Settlement.

        12.    All Terex Stockholders, and any other persons owning shares of Terex stock as of

the date of the Settlement Hearing, shall be bound by all determinations and judgments in the

Action concerning the Settlement, whether favorable or unfavorable to stockholders. If the Court

approves the Settlement, all Terex Stockholders will be bound by the Settlement, including, but

not limited to, the release of the Released Claims provided for in the Stipulation, and by any

judgment or determination of the Court affecting the Terex Stockholders.

        13.    Plaintiff's motion for final approval of the Settlement shall be filed and served no

later than forty-five (45) calendar days prior to the Settlement Hearing. Reply papers in response

to any objections (if any) and/or in support of the Settlement shall be filed and served no later than

seven (7) calendar days prior to the Settlement Hearing.

        14.    Neither this Order, the Settlement, the Stipulation, nor any act or omission in

connection therewith is intended or shall be deemed to be a presumption, concession or admission

by: (a) any of the Defendants or any of the Released Defendants as to the validity of any claims,

causes of action or other issues that were, might be, or have been raised in the Action, or in any

other litigation, or to be evidence of or constitute an admission of wrongdoing or liability by any

of them, and each of them expressly denies any such wrongdoing or liability; or (b) Plaintiff as to

the infirmity of any claim or the validity of any defense, or to the amount of any damages.




                                                 -6-
          15.   Pending final determination of whether the Settlement should be approved, none of

the Company, Plaintiff, Terex Stockholders, or anyone who acts or purports to act on their behalf,

shall institute, commence or prosecute any action that asserts Released Claims against the

Defendants or the Released Defendants.

          16.   In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation or the Effective Date does not occur, then this Order shall be rendered null

and void to the extent provided by and in accordance with the Stipulation and shall be vacated and,

in such event, all orders entered and releases delivered in connection herewith shall be null and

void to the extent provided by and in accordance with the Stipulation.

          17.   All proceedings in the Action are stayed until further order of this Court, except as

may be necessary to implement the Settlement or comply with the terms of this Order or the

Stipulation.

          18.   The Court retains jurisdiction to consider all further applications arising out of or

connected with the Settlement.

          IT IS SO ORDERED.


DATED:

                                                /s/ Honorable Robert N. Chatigny
                                               THE HONORABLE ROBERT N C TIGNY
                                               UNITED STATES DISTRICT JUDGE




1358574




                                                 -7-
